 

EXHIBIT 10.1

ONTO INNOVATION INC.

2020 EMPLOYEE STOCK PURCHASE PLAN

1. Purpose of the Plan.  The purpose of the Plan is to provide employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company. It is the intention of the Company to have the Plan
qualify as an “Employee Stock Purchase Plan” under Section 423 of the Code. The
provisions of the Plan shall, accordingly, be construed in a manner consistent
with the requirements of that section of the Code.

 2. Definitions.  As used herein, the following definitions shall apply:

 (a) “Board” shall mean the Board of Directors of the Company.

  (b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 (c) “Common Stock” shall mean the common stock of the Company.

 (d) “Company” shall mean Onto Innovations Inc., a Delaware corporation.

 (e) “Compensation” shall mean the total compensation paid to an Employee,
including all salary, wages (including amounts elected to be deferred by the
Employee, that would otherwise have been paid, under any cash or deferred
arrangement or other deferred compensation program established by the Company or
the Employer), overtime pay, commissions, bonuses, and other remuneration paid
directly to the Employee, but excluding referral and hiring bonuses, the cost of
employee benefits paid for by the Company or the Employer, education, tuition or
other similar reimbursements, imputed income arising under any Company group
insurance or benefit program, traveling expenses, business and moving expense
reimbursements, income received in connection with stock options, restricted
stock grants, or other equity based awards, contributions made by the Company or
the Employer under any employee benefit plan, and similar items of compensation.

 (f) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of sick leave or other
leave of absence agreed to in writing by the Company or the Employer, provided
that such leave is for a period of not more than ninety (90) days or
reemployment upon the expiration of such leave is guaranteed by contract,
statute or as a matter of local law.

 (g) “Contributions” shall mean all amounts credited to the account of a
participant pursuant to the Plan.

 (h) “Designated Subsidiary” shall mean any Subsidiary that has been designated
by the Board, or a committee named by the Board, from time to time in its sole
discretion as eligible to participate in the Plan.

(i) “Employee” shall mean any person, including an Officer, who is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in a calendar year by the Company or a Designated Subsidiary, provided that, in
certain jurisdictions outside the United States, the term “Employee” may, if so
provided by the Company in writing, also include a person employed for less than

 

 

--------------------------------------------------------------------------------

 

twenty (20) hours per week or less than five (5) months in a calendar year if
such person must be permitted to participate in the Plan pursuant to local laws
(as determined by the Company).

 

(j) “Employer” shall mean the Designated Subsidiary that employs a participant,
if the employer is not the Company.

 (k) “Enrollment Date” shall mean the first Trading Day of each Offering Period.

 (l) “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

(m) “Exercise Date” shall mean the last Trading Day of each Offering Period.

 (n) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

 (i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, its Fair Market Value shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
system on the date of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable;

 (ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable; or

 (iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

 (o) “Offering Periods” shall mean the periods of approximately six (6) months
during which an option granted pursuant to the Plan may be exercised, commencing
on the first Trading Day on or after January 1st and July 1st of each year and
terminating on the last Trading Day in the periods ending six (6) months later.
The duration and timing of Offering Periods may be changed pursuant to Section 4
of this Plan.

 (p) “Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 (q) “Parent” shall mean a “parent corporation”, domestic or foreign, whether
now or hereafter existing, as defined in Section 424(e) of the Code.

 (r) “Plan” shall mean this 2020 Employee Stock Purchase Plan.

 (s) “Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of a Share of Common Stock on the Enrollment Date or on the Exercise Date,
whichever is lower; provided however that Purchase Price may be adjusted by the
Board pursuant to Section 19.

 (t) “Reserves” shall mean the number of Shares covered by each option under the
Plan which have not yet been exercised and the number of Shares which have been
authorized for issuance under the Plan but not yet placed under option.

 

-2-

 

.

--------------------------------------------------------------------------------

 

 (u) “Share” shall mean a share of Common Stock, as may be adjusted in
accordance with Section 19 of the Plan.

 

 (v) “Subsidiary” shall mean a “subsidiary corporation”, domestic or foreign,
whether now or hereafter existing, as defined in Section 424(f) of the Code.

 (w) “Trading Day” shall mean a day on which national stock exchanges are open
for trading.

 3. Eligibility.

 (a) Any person who is an Employee as of the beginning of any given Offering
Period shall be eligible to participate in such Offering Period under the Plan,
subject to the requirements of Section 5(a) and the limitations imposed by
Section 423(b) of the Code.

 (b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan:

 (i) if, immediately after the grant, such Employee (or any other person whose
stock would be attributed to such Employee pursuant to Section 424(d) of the
Code) would own stock and/or hold outstanding options to purchase stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company, any Subsidiary or any Parent; or

(ii) if such option would permit his or her rights to purchase stock under all
employee stock purchase plans (described in Section 423 of the Code) of the
Company, any Subsidiary or any Parent to accrue at a rate which exceeds
Twenty-Five Thousand Dollars ($25,000) of Fair Market Value of such stock
(determined at the time such option is granted) for each calendar year in which
such option is outstanding at any time.

 4. Offering Periods.  The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after January 1st and July 1st each year, or on such other date as the Board
shall determine, and continuing thereafter. The Plan shall continue until
terminated in accordance with Section 19 hereof. The Board shall have the power
to change the duration and/or the frequency of Offering Periods (including the
commencement dates thereof) with respect to future offerings without shareholder
approval if such change is announced prior to the scheduled beginning of the
first Offering Period to be affected.

 5. Participation.

 (a)  An eligible Employee may become a participant in the Plan by completing a
subscription agreement on the form provided by the Company and filing it with
the Company’s payroll office prior to the applicable Enrollment Date, unless an
earlier time for filing the subscription agreement is set by the Board for all
eligible Employees with respect to a given offering. The subscription agreement
shall set forth the percentage of the participant’s Compensation (subject to
Section 6(a) below) to be credited as Contributions pursuant to the Plan.

 (b) An eligible Employee may contribute to the Plan by means of payroll
deductions, unless payroll deductions are not permitted under local law, as
determined by the Company, in which case eligible Employees may be permitted to
contribute to the Plan by an alternative method, as determined by the Company.
Payroll deductions, or, if payroll deductions are not permitted under local law,
payments made under an alternative method, shall commence as of the first payday
following the Enrollment Date and shall end on the last payday paid on or prior
to the Exercise Date of the Offering Period to which the

 

-3-

 

.

--------------------------------------------------------------------------------

 

subscription agreement is applicable, unless the Employee’s participation is
sooner terminated as provided in Section 10.

 6. Method of Payment of Contributions.

(a)Where permitted under local law, the participant shall elect to have payroll
deductions made on each payday during the Offering Period in an amount not less
than one percent (1%) and not more than ten percent (10%) of such participant’s
Compensation on each such payday (or such other maximum percentage as the Board
may establish from time to time before an Enrollment Date). Where payroll
deductions are not permitted under local law, the participant may be permitted
to contribute to the Plan by an alternative method, as determined by the
Company. All payroll deductions or other payments made by a participant shall be
credited to his or her account under the Plan. A participant may not make any
additional payments into such account.

 (b) A participant may discontinue his or her participation in the Plan as
provided in Section 10, or, during an Offering Period, may decrease the rate of
his or her Contributions during the applicable Period by completing and filing
with the Company a new subscription agreement. The Board may, in its discretion,
limit the number of participation rate changes during any Offering Period. The
change in rate shall be effective as soon as administratively practicable
following the date of filing of the new subscription agreement; provided that
any change elected on a new subscription agreement filed within twenty-one
(21) days of the end of any Offering Period shall not take effect earlier than
the beginning of the first new Offering Period to commence after the date of
that filing. A participant may change the rate of his or her Contributions
effective as of the beginning of any Offering Period by filing a new
subscription agreement prior to the beginning of such Offering Period; provided
that any change elected within twenty-one (21) days prior to the beginning of
that Offering Period shall be given effect as soon as administratively
practicable on or after the first day of that Offering Period. A participant’s
subscription agreement shall remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.

 (c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a participant’s payroll
deductions or other payments may be decreased to zero percent (0%) at any time
during an Offering Period, as applicable. Payroll deductions or other payments
shall re-commence at the rate provided in such participant’s subscription
agreement at the beginning of the first Offering Period, as applicable, which is
scheduled to end in the following calendar year, unless the participant’s
participation is terminated as provided in Section 10. In addition, a
participant’s payroll deductions or other payments may be decreased by the
Company to zero percent (0%) at any time during an Offering Period in order to
avoid contributions in excess of the maximum Share limit set forth in
Section 7(a), in which case payroll deductions or payments shall re-commence at
the rate provided in such participant’s subscription agreement at the beginning
of the next Offering Period, unless terminated by the participant as provided in
Section 10.

 (d) As may be further specified in the subscription agreement, at the time the
option is exercised, in whole or in part, or at the time some or all of the
Company’s Common Stock issued under the Plan is disposed of, the participant
must make adequate provision for the Company’s and/or the Employer’s federal,
state, or other tax and social insurance withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Common Stock. At
any time, the Company and the Employer may, but shall not be obligated to,
withhold from the participant’s compensation the amount necessary for the
Company and/or the Employer to meet applicable withholding obligations,
including any withholding required to make available to the Company or the
Employer any tax deductions or benefits attributable to sale or early
disposition of Common Stock by the participant.

 

-4-

 

.

--------------------------------------------------------------------------------

 

 7. Grant of Option.  On the Enrollment Date of each Offering Period, each
eligible Employee participating in such Offering Period shall be granted an
option to purchase on each Exercise Date occurring within the Offering Period a
number of Shares determined by dividing such Employee’s Contributions
accumulated prior to such Exercise Date and retained in the participant’s
account as of the Exercise Date by the applicable Purchase Price; provided
however, that the maximum number of Shares an Employee may purchase during any
one Offering Period shall be 3,000 Shares, subject to adjustment as provided in
Section 18, and provided further that such purchase shall be subject to the
limitations set forth in Sections 3(b) and 12. The Board may, for future
Offering Periods, increase or decrease, in its absolute discretion, the maximum
number of shares of the Company’s Common Stock an Employee may purchase during
such Offering Period. The option shall expire on the last day of the Offering
Period.

 8. Exercise of Option.

 (a) Unless a participant’s participation is terminated as provided in
Section 10, his or her option for the purchase of Shares will be exercised
automatically on the Exercise Date of an Offering Period, and the maximum number
of full Shares subject to the option will be purchased at the applicable
Purchase Price with the accumulated Contributions in his or her account (subject
to such limitations as are specified in the Plan). The Shares purchased upon
exercise of an option hereunder shall be deemed to be transferred to the
participant on the Exercise Date. During his or her lifetime, a participant’s
option to purchase Shares hereunder is exercisable only by him or her.

 (b) No fractional Shares shall be purchased. Any payroll deductions or other
payments accumulated in a participant’s account which are not sufficient to
purchase a full Share shall be retained in the participant’s account for the
subsequent Offering Period, subject to earlier withdrawal by the participant or
termination of such participant’s participation as provided in Section 10 below.
Any other amounts left over in a participant’s account after an Exercise Date
shall be returned to the participant.

 9. Delivery. As promptly as practicable after each Exercise Date of each
Offering Period, the Company shall arrange the delivery to each participant (by
electronic or other means), as appropriate, of a certificate representing the
Shares purchased upon exercise of his or her option. Notwithstanding the
foregoing, the Board may require that all Shares purchased under the Plan be
held in an account (the participant’s “ESPP Stock Account”) established in the
name of the participant (or in the name of the participant and his or her
spouse, as designated by the participant on his or her subscription agreement),
subject to such rules as determined by the Board and uniformly applied to all
participants, including designation of a brokerage or other financial services
firm (an “ESPP Broker”) to hold such Shares for the participant’s ESPP Stock
Account with registration of such Shares in the name of such ESPP Broker for the
benefit of the participant (or for the benefit of the participant and his or her
spouse, as designated by the participant on his or her subscription agreement).

 10. Voluntary Withdrawal: Termination of Employment.

 (a) A participant may withdraw all, but not less than all the Contributions
credited to his or her account under the Plan, by giving notice of withdrawal
from the Plan in accordance with the withdrawal procedures then in effect, not
less than twenty-one (21) days prior to the last day of the Offering Period for
which such election is to be given effect. All of the participant’s
Contributions credited to his or her account will be paid to him or her promptly
after receipt of his or her notice of withdrawal and his or her option for that
Offering Period will be automatically terminated, and no further Contributions
for the purchase of Shares may be made by the participant for that Offering
Period.

 (b) Upon termination of the participant’s Continuous Status as an Employee
prior to the last day of an Offering Period for any reason, including retirement
or death, the Contributions credited to his

 

-5-

 

.

--------------------------------------------------------------------------------

 

or her account will be promptly returned to him or her or, in the case of his or
her death, to the person or persons entitled thereto under Section 14, if any;
his or her option for that Offering Period will be automatically terminated; and
no further Contributions for the purchase of Shares may be made by the
participant for that Offering Period. If a Subsidiary ceases to be a Subsidiary,
each person employed by that Subsidiary will be deemed to have terminated
employment for purposes of the Plan, unless the person continues as an employee
of the Company or another Designated Subsidiary.

 (c) In the event an Employee fails to remain in Continuous Status as an
Employee for at least twenty (20) hours per week during an Offering Period in
which the Employee is a participant, unless such Employee is on an approved
leave of absence or a temporary reduction of hours, or unless otherwise required
by local law, he or she will be deemed to have elected to withdraw from the
Plan; the Contributions credited to his or her account will be returned to him
or her; his or her option for that Offering Period will be automatically
terminated; and no further Contributions for the purchase of Shares may be made
by the participant for that Offering Period.

 (d) A participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in a succeeding Offering Period or in
any similar plan which may hereafter be adopted by the Company.

11. Interest.  No interest shall accrue on the Contributions of a participant in
the Plan, unless required by local law.

12. Stock.

 (a)   Subject to adjustment as provided in Section 18, the maximum number of
Shares of the Company’s Common Stock which shall be made available for sale
under the Plan shall be 1,500,000 Shares.

 (b) If the Board determines that, on a given Exercise Date, the number of
Shares with respect to which options are to be exercised may exceed:

 (i) the number of Shares that were available for sale under the Plan on the
Enrollment Date of the applicable Offering Period; or

 (ii) the number of Shares available for sale under the Plan on such Exercise
Date, the Board may in its sole discretion provide:

(x) that the Company shall make a pro rata allocation of the Shares of Common
Stock available for purchase on such Enrollment Date or Exercise Date, as
applicable, in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and continue
the Offering Period then in effect, or

(y) that the Company shall make a pro rata allocation of the Shares available
for purchase on such Enrollment Date or Exercise Date, as applicable, in as
uniform a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Exercise Date, and terminate the Offering Period then in
effect pursuant to Section 19 below.

The Company may make pro rata allocation of the Shares available on the
Enrollment Date of any applicable Offering Period pursuant to the preceding
sentence, notwithstanding any authorization of

 

-6-

 

.

--------------------------------------------------------------------------------

 

additional Shares for issuance under the Plan by the Company’s stockholders
subsequent to such Enrollment Date.

 (c)  The participant will have no interest or voting right in Shares covered by
his or her option until such option has been exercised and such Shares have
actually been delivered to and held of record by the participant. No adjustment
will be made for dividends or other rights as a stockholder for which a record
date is prior to such date of delivery.

 (d)  Shares to be delivered (by electronic or other means) to a participant
under the Plan will be registered in the name of the participant or in the name
of the participant and his or her spouse, as designated by the participant in
his or her subscription agreement; provided that if the Board has determined
that Shares shall be held in an ESPP Stock Account held by an ESPP Broker in
accordance with Section 9, Shares shall be registered in the name of such ESPP
Broker for the benefit of the participant or the participant and his or her
spouse, as designated by the participant in his or her subscription agreement.

 13. Administration.

 (a)  The Board, or a committee named by the Board, shall supervise and
administer the Plan and shall have full power to adopt, amend and rescind any
rules deemed desirable and appropriate for the administration of the Plan and
not inconsistent with the Plan, to construe and interpret the Plan, and to make
all other determinations necessary or advisable for the administration of the
Plan. Any action taken by, or inaction of, the Company, any Subsidiary, the
Board or a Board committee relating or pursuant to the Plan and within its
authority hereunder or under applicable law shall be within the absolute
discretion of that entity or body and shall be conclusive and binding upon all
persons.

 (b)  The Board or Board committee has discretion to adopt any rules regarding
administration of the Plan to conform to local laws. Without limiting the
generality of the foregoing, the Board or a Board committee is specifically
authorized to adopt rules and procedures regarding handling of payroll
deductions, payment of interest and handling of stock certificates which vary
according to local requirements. The Board or a Board committee has the
authority to suspend or limit participation in the Plan by employees of any
particular Subsidiary for any reason, including administrative or economic
reasons. The Board or a Board committee may also adopt rules, procedures or
sub-plans applicable to particular Subsidiaries or locations, which sub-plans
may be designed to be outside the scope of Section 423 of the Code.

 (c)  In making any determination or in taking or not taking any action under
the Plan, the Board or a Board committee may obtain and may rely upon the advice
of experts, including professional advisors to the Company. No director, officer
or agent of the Company or any Subsidiary shall be liable for any such action or
determination taken or made or omitted in good faith. The Board or a Board
committee may delegate ministerial, non-discretionary functions relating to the
Plan to individuals who are officers or employees of the Company or a
Subsidiary.

 (d)  Neither the Board nor any Board committee, nor any member thereof or
person acting at the direction thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and all such persons shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, attorneys’ fees) arising or resulting therefrom
to the fullest extent permitted by law and/or under any directors and officers
liability insurance coverage that may be in effect from time to time.

14. Designation of Beneficiary.

 

-7-

 

.

--------------------------------------------------------------------------------

 

 (a)  Unless otherwise determined by the Company, a participant may file a
written designation of a beneficiary who is to receive any Shares and cash, if
any, from the participant’s account under the Plan in the event of such
participant’s death subsequent to the end of an Offering Period, as applicable,
but prior to delivery to him or her of such Shares and/or cash. In addition,
unless otherwise determined by the Company, a participant may file a written
designation of a beneficiary who is to receive any cash from the participant’s
account under the Plan in the event of such participant’s death prior to the
Exercise Date of an Offering Period. If a participant is married and the
designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective.

 (b)  Unless otherwise determined by the Company, such designation of
beneficiary may be changed by the participant (and his or her spouse, if any) at
any time by written notice to the Company in a manner acceptable to the Company.
In the event of the death of a participant and in the absence of a beneficiary
validly designated under the Plan who is living at the time of such
participant’s death, the Company shall deliver such Shares and/or cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate or determine to be the appropriate recipient
of the Shares and/or cash under applicable local law.

 15. Transferability.  Neither Contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive Shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution, or as
provided in Section 14) by the participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 10.

 16. Use of Funds.  All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions, unless required by local law.

 17. Reports.  Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given or made available to participating
Employees as promptly as practically feasible following the Exercise Date, which
statements will set forth the amounts of Contributions, the per Share Purchase
Price, the number of Shares purchased and the remaining cash balance, if any.

 18. Adjustments Upon Changes in Capitalization: Corporate Transactions.

 (a) Adjustment.  Subject to any required action by the stockholders of the
Company, the Reserves, the maximum number of Shares an Employee may purchase
during each Offering Period as well as the price per Share and the number of
Shares covered by each option under the Plan which has not yet been exercised
shall be proportionately adjusted for any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of Shares effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an option.

 

-8-

 

.

--------------------------------------------------------------------------------

 

 (b) Corporate Transactions.  In the event of the proposed dissolution or
liquidation of the Company, the Plan, any Offering Period then in progress, and
any outstanding option granted with respect to such Offering Period will
terminate immediately prior to the consummation of such proposed action, unless
otherwise provided by the Board. If a participant’s option is terminated
pursuant to the preceding sentence, the Contributions then credited to such
participant’s account will be paid to him or her in cash without interest. In
the event of a proposed sale of all or substantially all of the assets of the
Company, or the merger of the Company with or into another corporation, unless
otherwise determined by the Board, each option under the Plan shall be assumed
or an equivalent option shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation, or, if not so assumed or
substituted, the Offering Period then in progress shall be shortened and the
Board shall set a new Exercise Date (the “New Exercise Date”). The New Exercise
Date shall be on or before the date of consummation of the transaction and the
Board shall notify each participant in writing, at least ten (10) days prior to
the New Exercise Date, that the Exercise Date for his or her option (including
for purposes of determining the Purchase Price of such option) has been changed
to the New Exercise Date and that his or her option will be exercised
automatically on the New Exercise Date, unless prior to such date he or she has
withdrawn from the Offering Period as provided in Section 10. For purposes of
this paragraph, an option granted under the Plan shall be deemed to be assumed
if, following the sale of assets or merger, the option confers the right to
purchase, for each Share subject to the option immediately prior to the sale of
assets or merger, the consideration (whether stock, cash or other securities or
property) received in the sale of assets or merger by holders of Common Stock
for each Share held on the effective date of the transaction (and if such
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares of Common Stock);
provided, however, that if such consideration received in the sale of assets or
merger was not solely common stock of the successor corporation or its parent
(as defined in Section 424(e) of the Code), the Board may, with the consent of
the successor corporation and the participant, provide for the consideration to
be received upon exercise of the option to be solely common stock of the
successor corporation or its parent equal in Fair Market Value to the per Share
consideration received by holders of Common Stock and the sale of assets or
merger.

 (c)  The Board may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per Share
covered by each outstanding option, in the event that the Company effects one or
more reorganizations, recapitalizations, rights offerings or other increases or
reductions of shares of its outstanding Common Stock, and in the event of the
Company being consolidated with or merged into any other corporation.

 19. Amendment or Termination.

 (a) The Board may at any time and for any reason terminate, suspend or amend
the Plan. Except as provided in Section 13(b) and 18, no such termination of the
Plan may affect options previously granted, provided that the Plan or an
Offering Period may be terminated by the Board on any Exercise Date or by the
Board’s setting a new Exercise Date with respect to an Offering Period then in
progress if the Board determines that termination of the Plan and/or the
Offering Period is in the best interests of the Company and the stockholders or
if continuation of the Plan and/or the Offering Period would cause the Company
to incur adverse accounting charges as a result of a change after the effective
date of the Plan in the generally accepted accounting rules applicable to the
Plan. If any Offering Period is terminated prior to its scheduled expiration
(without setting a new Exercise Date), all amounts that have not been used to
purchase Shares will be returned to participants, without interest, as soon as
administratively practicable. Except as provided in Section 18 and in this
Section 19, no amendment to the Plan shall make any change in any option
previously granted which adversely affects the rights of any participant without
such participant’s written consent. In addition, to the extent necessary to
comply with the requirements of Rule 16b-3 under the Exchange Act, Section 423
of the Code (or any successor rule or provision or any

 

-9-

 

.

--------------------------------------------------------------------------------

 

applicable law or regulation) or any stock exchange on which the Shares are then
listed, the Company shall obtain stockholder approval in such a manner and to
such a degree as so required.

 (b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been adversely affected, the Board shall be
entitled to change the Offering Periods, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit payroll withholding in excess of the amount designated by a participant
in order to adjust for delays or mistakes in the Company’s processing of
properly completed withholding elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Shares for each participant properly
correspond with amounts withheld from the participant’s Compensation, and
establish such other limitations or procedures as the Board determines in its
sole discretion advisable which are consistent with the Plan.

 20. Notices.  All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

 21. Conditions Upon Issuance of Shares.  The Company shall have no obligation
to issue Shares with respect to an option unless the exercise of such option and
the issuance and delivery of such Shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the U.S. Securities Act of 1933, as amended, the Exchange Act, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the Shares may then be listed, and shall be further subject
to the approval of counsel for the Company with respect to such compliance.

 As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 22. Term of Plan; Effective Date.  The Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by the
stockholders of the Company. The Plan shall continue in effect for a term of ten
(10) years unless sooner terminated under Section 19.

 23. Additional Restrictions of Rule 16b-3.  The terms and conditions of options
granted hereunder to, and the purchase of Shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the Shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

 24. No Employment Rights.  Nothing in the Plan (or in any subscription
agreement or other document related to this Plan) will confer upon any Employee
or participant any right to continue in the employ or other service of the
Company or any Subsidiary, constitute any contract or agreement of employment or
other service or effect an employee’s status as an employee at will, nor shall
interfere in any way with the right of the Company or any Subsidiary to change
such person’s compensation or other benefits or to terminate his or her
employment or other service, with or without cause. Nothing contained in this
Section 24, however, is intended to adversely affect any express independent
right of any such person under a separate employment or service contract other
than a subscription agreement.

 

-10-

 

.

--------------------------------------------------------------------------------

 

 25. No Right to Assets of the Company.  No participant or other person will
have any right, title or interest in any fund or in any specific asset
(including Shares) of the Company or any Subsidiary by reason of any option
hereunder. Neither the provisions of the Plan (or of any subscription agreement
or other document related to the Plan), nor the creation or adoption of the
Plan, nor any action taken pursuant to the provisions of the Plan will create,
or be construed to create, a trust of any kind or a fiduciary relationship
between the Company or any Subsidiary and any participant, beneficiary or other
person. To the extent that a participant, beneficiary or other person acquires a
right to receive payment pursuant to the Plan, such right will be no greater
than the right of any unsecured general creditor of the Company.

 26. Miscellaneous.

 (a) The Plan, the options, subscription agreements and other documents related
to the Plan shall be governed by, and construed in accordance with, the laws of
the State of Delaware. If any provision of the Plan shall be held by a court of
competent jurisdiction to be invalid and unenforceable, the remaining provisions
of the Plan shall continue in effect.

 (b) Captions and headings are given to the sections of the Plan solely as a
convenience to facilitate reference. Such captions and headings shall not be
deemed in any way material or relevant to the construction of interpretation of
the Plan or any provision hereof.

(c) The adoption of the Plan shall not affect any other Company or Subsidiary
compensation or incentive plans in effect. Nothing in the Plan will limit or be
deemed to limit the authority of the Board or a Board committee:

 (i) to establish any other forms of incentives or compensation for employees of
the Company or any Subsidiary (with or without reference to the Common
Stock), or

 (ii) to grant or assume options (outside the scope of and in addition to those
contemplated by the Plan) in connection with any proper corporate purpose, to
the extent consistent with any other plan or authority.

Benefits received by a participant under an option granted pursuant to the Plan
shall not be deemed a part of the participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Company or any Subsidiary, except where
the Board or Board committee (or the Board of Directors of the Subsidiary that
sponsors such plan or arrangement, as applicable) expressly otherwise provides
or authorizes in writing.

 

 

-11-

 

.